Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.


Response to Amendment

	Claims 1, 17, 21, and 22 are currently amended. Claims 3, 7-13, 16, and 18-20 are original. Claims 2, 4-6 and 14-15 are previously presented.

Response to Arguments

	On Pg. 7 to 9 of Applicant’s Remarks, with regard to claim(s) 1, 17, 21, and 22, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 14-15, 17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable by Zimmermann et al. (EP1197859 A1), hereafter referred to as “Zimmermann” in view of Davidson et al. (EP0730227 A1), hereafter referred to as “Davidson”.

Regarding claim 1, Zimmermann discloses:
A method for executing a function using a server, providing at least processing functionality for processing data ([0029]), the method comprising:
providing to a client a shell function from a remote processing unit (e.g. program in GUIScript is downloaded onto the client station where it is executed, constructing a user interface and in the case in which the client has to communicate with the server application, it sends it, in its turn, program code in GUIScript which will be executed by the server in order to trigger the desired operations in it and sending an object response to the client station, the object response including information for describing a user interface, information being associated with programmable functions, the user interface allowing a user to use the object and “buyNewImage” function is declared; [0022]; [0029]; [0111]; [0076]; [0077], As a note, shell is interpreted as the program.),
providing, at the client, function arguments to the shell function ([0118], “...user activates the ‘Buy New’ button on the screen with aid of the mouse, the function buyNewImage is executed;” [0123], “...if the method call is generated by the Javascript function ‘BuyNewImage’, the method called is ‘buyImage’ and the associated parameter is contained by the variable ‘name’. In this example, it is assumed that the variable ‘name’ has the value ‘photo1.bmp’ input by the user via the graphic interface of the remote object;” Pg. 13, code line ‘name = imageToBuy.text” in the “buyNewImage” function, whereby the function argument “name”, to be passed to the “buyImage” function is received);
providing the function arguments of the shell function to a function located at the server (Pg. 13, code line “h = pwstub.buyImage(name)” in the “buyNewImage” function, whereby the remote function “buyImage” is invoked and the received function argument “name” is passed to the “buyImage” function, see also paragraph [0081], “...Javascript function ‘buyNewImage’ intended to submit to the server a request for purchasing a new image’, [0121], “...if the Javascript function executed generates a remote-object method call, the client device generates and sends, to the server station, a request message – the method-execution request mentioned above...”; [0123], “By way of example, in Annex II, if the method call is generated by the Javascript function ‘buyNewImage’, the method called is ‘buyImage’ and the associated parameter is contained by the variable ‘name’.);
obtaining result data from an execution of the function using the received arguments ([0127] to [0128], “...the client device places itself in a state of awaiting a response from the server station, designated by ‘method-execution response’, this response containing data indicative of the result of the execution of the called method of the object. / [0128], “When the client station receives...a response message (method-execution response) originating from the server station...”);
wherein the shell function comprises a declarative function with corresponding function parameters representative of function parameters of the function, and the shell function does not include code related to the function (Pg. 13, code line “h = pwstub.buyImage(name)” in the “buyNewImage” function, whereby the remote function “buyImage” is invoked and the received function argument “name” is passed to the “buyImage” function, see also paragraph [0081], [0121]; [0123], As a note, “buyNewImage” function on Pg. 13 is presented as an abstract class. It contains a description of the class’s roles, and describes the purposes of the variables and methods, but does not implement them. Dummy code is inserted in a program skeleton to simulate processing and to avoid compilation error messages. This would involve empty function declarations that return a correct result only for a simple test case where the expected response of the code is known.)
Zimmermann also doesn’t teach, but Davidson teaches:
further wherein the declarative function has the same name as the function (Col. 13, ll. 24-38, “As would be expected, the name of the client side function being called is the same as the name of the server side function that implements the function. In the example in figure 8, this just means that the programmer calls function ‘foo’ on the client side and expects to get the function ‘foo’ that he/she wrote on the server side...”).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” as taught by Zimmermann with the inclusion of the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Davidson because the client inputting function arguments into the shell function, providing the function arguments to the function on the server by the providing the server with the shell function, the server then performing function using the function arguments and then inputting into the shell function the resulting data from performing the function, and sending the resulting data to the client by sending the shell function back to the client.

Regarding claim 2, Zimmermann-Davidson discloses the method of claim 1, however Zimmermann teaches:
wherein the providing of the shell function to the client is performed in response to an event from a user ([0108] to [0109]).

Regarding claim 3, Zimmermann-Davidson discloses the method of claim 1, however Zimmermann teaches:
wherein the shell function is generated automatically at the server ([0084], Pg. 15).

Regarding claim 4, Zimmermann-Davidson discloses the method of claim 1, however Zimmermann teaches:
wherein the remote processing unit comprise the server ([0127]; [0131]).

Regarding claim 5, Zimmermann-Davidson discloses the method of claim 1, however Zimmerman teaches:
wherein the corresponding function name is equivalent to the function ([0118], “...user activates the ‘Buy New’ button on the screen with aid of the mouse, the function buyNewImage is executed;” [0123], “...if the method call is generated by the Javascript function ‘BuyNewImage’, the method called is ‘buyImage’ and the associated parameter is contained by the variable ‘name’. In this example, it is assumed that the variable ‘name’ has the value ‘photo1.bmp’ input by the user via the graphic interface of the remote object;” Pg. 13, code line ‘name = imageToBuy.text” in the “buyNewImage” function, whereby the function argument “name”, to be passed to the “buyImage” function is received).

Regarding claim 8, Zimmermann-Davidson discloses the method of claim 2, however Zimmermann teaches: the event from the user is associated with the data to be processed ([0108] to [0109]).

Regarding claim 14, Zimmermann-Davidson discloses the method of claim 1, however Zimmermann teaches:
wherein the result data is provided to the client via the shell function (e.g. program in GUIScript is downloaded onto the client station where it is executed, constructing a user interface and in the case in which the client has to communicate with the server application, it sends it, in its turn, program code in GUIScript which will be executed by the server in order to trigger the desired operations in it and sending an object response to the client station, the object response including information for describing a user interface, information being associated with programmable functions, the user interface allowing a user to use the object and “buyNewImage” function is declared; [0022]; [0029]; [0111]; [0076]; [0077], As a note, shell is interpreted as the program.).

Regarding claim 15, Zimmermann-Davidson discloses the method of claim 1, however Zimmermann teaches: 
wherein the function for processing data is used for providing at least one part of a graphical user interface (e.g. program in GUIScript is downloaded onto the client station where it is executed, constructing a user interface and in the case in which the client has to communicate with the server application, it sends it, in its turn, program code in GUIScript which will be executed by the server in order to trigger the desired operations in it and sending an object response to the client station, the object response including information for describing a user interface, information being associated with programmable functions, the user interface allowing a user to use the object and “buyNewImage” function is declared; [0022]; [0029]; [0111]; [0076]; [0077], As a note, shell is interpreted as the program.).

Regarding claim 17, Zimmermann discloses:
A method for executing a function using a server, providing at least one processing functionality for processing data ([0029]), the method comprising:
providing to a client a shell function from a remote processing unit (e.g. program in GUIScript is downloaded onto the client station where it is executed, constructing a user interface and in the case in which the client has to communicate with the server application, it sends it, in its turn, program code in GUIScript which will be executed by the server in order to trigger the desired operations in it and sending an object response to the client station, the object response including information for describing a user interface, information being associated with programmable functions, the user interface allowing a user to use the object and “buyNewImage” function is declared; [0022]; [0029]; [0111]; [0076]; [0077], As a note, shell is interpreted as the program.);
providing, at the client, function arguments to the shell function (Pg. 13, code line ‘name = imageToBuy.text” in the “buyNewImage” function, whereby the function argument “name”, to be passed to the “buyImage” function is received);
providing the function arguments of the shell function to a function located at the server (Pg. 13, code line “h = pwstub.buyImage(name)” in the “buyNewImage” function, whereby the remote function “buyImage” is invoked and the received function argument “name” is passed to the “buyImage” function, see also paragraph [0081], “...Javascript function ‘buyNewImage’ intended to submit to the server a request for purchasing a new image’, [0121], “...if the Javascript function executed generates a remote-object method call, the client device generates and sends, to the server station, a request message – the method-execution request mentioned above...”; [0123], “By way of example, in Annex II, if the method call is generated by the Javascript function ‘buyNewImage’, the method called is ‘buyImage’ and the associated parameter is contained by the variable ‘name’.);
obtaining result data from an execution of the function using the received arguments ([0127] to [0128], “...the client device places itself in a state of awaiting a response from the server station, designated by ‘method-execution response’, this response containing data indicative of the result of the execution of the called method of the object. / [0128], “When the client station receives...a response message (method-execution response) originating from the server station...”); and
wherein the shell function comprises a declarative function with corresponding function parameters representative of function parameters of the function and the shell function does not include code related to the function (Pg. 13, code line “h = pwstub.buyImage(name)” in the “buyNewImage” function, whereby the remote function “buyImage” is invoked and the received function argument “name” is passed to the “buyImage” function, see also paragraph [0081], [0121]; [0123], As a note, “buyNewImage” function on Pg. 13 is presented as an abstract class. It contains a description of the class’s roles, and describes the purposes of the variables and methods, but does not implement them. Dummy code is inserted in a program skeleton to simulate processing and to avoid compilation error messages. This would involve empty function declarations that return a correct result only for a simple test case where the expected response of the code is known.);
Zimmermann also doesn’t teach, but Davidson teaches:
further wherein the declarative function has the same name as the function (Col. 13, ll. 24-38, “As would be expected, the name of the client side function being called is the same as the name of the server side function that implements the function. In the example in figure 8, this just means that the programmer calls function ‘foo’ on the client side and expects to get the function ‘foo’ that he/she wrote on the server side...”).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” as taught by Zimmermann with the inclusion of the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Davidson because the client inputting function arguments into the shell function, providing the function arguments to the function on the server by the providing the server with the shell function, the server then performing function using the function arguments and then inputting into the shell function the resulting data from performing the function, and sending the resulting data to the client by sending the shell function back to the client.

Regarding claim 21, Zimmermann discloses:
A processing device for executing a function using a server, providing at least one processing functionality for processing data ([0029]), the processing device comprising:
a central processing unit ([0153]);
a display device ([0163]);
a communication port (Pg. 14, “...RemoteServer.newTo_port_path...”);
a memory unit ([0153]) comprising an application ([0158]) for executing a function using a server, providing at least one processing functionality for processing data ([0029]), the application comprising:
	instructions for providing, at a client, function arguments using a shell function (e.g. program in GUIScript is downloaded onto the client station where it is executed, constructing a user interface and in the case in which the client has to communicate with the server application, it sends it, in its turn, program code in GUIScript which will be executed by the server in order to trigger the desired operations in it and sending an object response to the client station, the object response including information for describing a user interface, information being associated with programmable functions, the user interface allowing a user to use the object and “buyNewImage” function is declared; [0022]; [0029]; [0111]; [0076]; [0077], As a note, shell is interpreted as the program.);
	instructions for providing the function arguments of the shell function to a function located at the server ([0118], “...user activates the ‘Buy New’ button on the screen with aid of the mouse, the function buyNewImage is executed;” [0123], “...if the method call is generated by the Javascript function ‘BuyNewImage’, the method called is ‘buyImage’ and the associated parameter is contained by the variable ‘name’. In this example, it is assumed that the variable ‘name’ has the value ‘photo1.bmp’ input by the user via the graphic interface of the remote object;” Pg. 13, code line ‘name = imageToBuy.text” in the “buyNewImage” function, whereby the function argument “name”, to be passed to the “buyImage” function is received); and
	instructions for obtaining result data from an execution of the function using the received arguments; wherein the shell function comprises a declarative function with corresponding function parameters representative of function parameters of the function, and the shell function does not include code related to the function ([0127] to [0128], “...the client device places itself in a state of awaiting a response from the server station, designated by ‘method-execution response’, this response containing data indicative of the result of the execution of the called method of the object. / [0128], “When the client station receives...a response message (method-execution response) originating from the server station...,” As a note, “buyNewImage” function on Pg. 13 is presented as an abstract class. It contains a description of the class’s roles, and describes the purposes of the variables and methods, but does not implement them. Dummy code is inserted in a program skeleton to simulate processing and to avoid compilation error messages. This would involve empty function declarations that return a correct result only for a simple test case where the expected response of the code is known.); and
a data bus for interconnecting the central processing unit, the display device, the communication port and the memory unit ([0154]).
Zimmermann also doesn’t teach, but Davidson teaches:
further wherein the declarative function has the same name as the function (Col. 13, ll. 24-38, “As would be expected, the name of the client side function being called is the same as the name of the server side function that implements the function. In the example in figure 8, this just means that the programmer calls function ‘foo’ on the client side and expects to get the function ‘foo’ that he/she wrote on the server side...”).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” as taught by Zimmermann with the inclusion of the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Davidson because the client inputting function arguments into the shell function, providing the function arguments to the function on the server by the providing the server with the shell function, the server then performing function using the function arguments and then inputting into the shell function the resulting data from performing the function, and sending the resulting data to the client by sending the shell function back to the client.

Regarding claim 22, Zimmermann discloses:
A non-transitory computer-readable storage medium ([0153]) for storing computer-executable instructions ([0158]) which, when executed, cause a processing device ([0153])to perform a method for executing a function using a server, providing at least one processing functionality for processing data ([0029]), the method comprising:
providing to a client a shell function from a remote processing unit (e.g. program in GUIScript is downloaded onto the client station where it is executed, constructing a user interface and in the case in which the client has to communicate with the server application, it sends it, in its turn, program code in GUIScript which will be executed by the server in order to trigger the desired operations in it and sending an object response to the client station, the object response including information for describing a user interface, information being associated with programmable functions, the user interface allowing a user to use the object and “buyNewImage” function is declared; [0022]; [0029]; [0111]; [0076]; [0077], As a note, shell is interpreted as the program.),
providing, at the client, function arguments to the shell function ([0118], “...user activates the ‘Buy New’ button on the screen with aid of the mouse, the function buyNewImage is executed;” [0123], “...if the method call is generated by the Javascript function ‘BuyNewImage’, the method called is ‘buyImage’ and the associated parameter is contained by the variable ‘name’. In this example, it is assumed that the variable ‘name’ has the value ‘photo1.bmp’ input by the user via the graphic interface of the remote object;” Pg. 13, code line ‘name = imageToBuy.text” in the “buyNewImage” function, whereby the function argument “name”, to be passed to the “buyImage” function is received);
providing the function arguments of the shell function to a function located at the server (Pg. 13, code line “h = pwstub.buyImage(name)” in the “buyNewImage” function, whereby the remote function “buyImage” is invoked and the received function argument “name” is passed to the “buyImage” function, see also paragraph [0081], “...Javascript function ‘buyNewImage’ intended to submit to the server a request for purchasing a new image’, [0121], “...if the Javascript function executed generates a remote-object method call, the client device generates and sends, to the server station, a request message – the method-execution request mentioned above...”; [0123], “By way of example, in Annex II, if the method call is generated by the Javascript function ‘buyNewImage’, the method called is ‘buyImage’ and the associated parameter is contained by the variable ‘name’.);
obtaining result data from an execution of the function using the received arguments ([0127] to [0128], “...the client device places itself in a state of awaiting a response from the server station, designated by ‘method-execution response’, this response containing data indicative of the result of the execution of the called method of the object. / [0128], “When the client station receives...a response message (method-execution response) originating from the server station...”);
wherein the shell function comprises a declarative function with corresponding function parameters representative of function parameters of the function, and the shell function does not include code related to the function (Pg. 13, code line “h = pwstub.buyImage(name)” in the “buyNewImage” function, whereby the remote function “buyImage” is invoked and the received function argument “name” is passed to the “buyImage” function, see also paragraph [0081], [0121]; [0123], As a note, “buyNewImage” function on Pg. 13 is presented as an abstract class. It contains a description of the class’s roles, and describes the purposes of the variables and methods, but does not implement them. Dummy code is inserted in a program skeleton to simulate processing and to avoid compilation error messages. This would involve empty function declarations that return a correct result only for a simple test case where the expected response of the code is known.);
Zimmermann also doesn’t teach, but Davidson teaches:
further wherein the declarative function has the same name as the function (Col. 13, ll. 24-38, “As would be expected, the name of the client side function being called is the same as the name of the server side function that implements the function. In the example in figure 8, this just means that the programmer calls function ‘foo’ on the client side and expects to get the function ‘foo’ that he/she wrote on the server side...”).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” as taught by Zimmermann with the inclusion of the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Davidson because the client inputting function arguments into the shell function, providing the function arguments to the function on the server by the providing the server with the shell function, the server then performing function using the function arguments and then inputting into the shell function the resulting data from performing the function, and sending the resulting data to the client by sending the shell function back to the client.

Claim(s) 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (EP1197859 A1), as applied to claim(s) 1-5, 8, 14-15, 17, and 21-22, in view of Davidson et al. (EP0730227 A1), and in further view of Tanaka et al. (Non-Patent Literature: “Ninf-G: A Reference Implementation of RPC-based Programming Middleware for Grid Computing”), hereafter referred to as “Tanaka”.

Regarding claim 6, Zimmermann-Davidson discloses the method of claim 1. Zimmermann in view of Davidson also doesn’t teach: wherein the corresponding function name is different to the function, further comprising a shell manager located at the server, the shell manager adapted for mapping the corresponding function name to the function. In an analogous art, Tanaka teaches:
wherein the corresponding function name is different to the function, further comprising a shell manager located at the server, the shell manager adapted for mapping the corresponding function name to the function (Pg. 42, Right Col, Para # 3, “...function handle represents a mapping from a function name to an instance of that function on a particular server...;” Pg. 46, Left Col, Para # 1, “...handler for communicating with one remote library located on a particular server. Once you obtain a handler and spawn the corresponding remote library...Next, a job request is performed via the callWith or call method of the GrpcHandler class with input and output parameters...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Zimmermann and Davidson with the inclusion of the function handle representing the mapping from a function name to an instance of that function on a particular server and handler for communicating with one remote library located on a particular server and passing input and output parameters to the call method as taught by Tanaka because the client inputting function arguments into the shell function, providing the function arguments to the function on the server by the providing the server with the shell function, the server then performing function using the function arguments and then inputting into the shell function the resulting data from performing the function, and sending the resulting data to the client by sending the shell function back to the client. 

Regarding claim 7, Zimmermann-Davidson-Tanaka discloses the method of claim 6, however Tanaka teaches: wherein the shell manager is further adapted for mapping a subset of the corresponding function parameters to function parameters (Pg. 42, Right Col, Para # 3, “...function handle represents a mapping from a function name to an instance of that function on a particular server...;” Pg. 46, Left Col, Para # 1, “...handler for communicating with one remote library located on a particular server. Once you obtain a handler and spawn the corresponding remote library...We also provide the getHandler method with only a library name...without specifying a machine name. In this client uses the default server specified in the configuration file. / Next, a job request is performed via the callWith or call method of the GrpcHandler class with input and output parameters...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Zimmermann and Davidson with the inclusion of the function handle representing the mapping from a function name to an instance of that function on a particular server and handler for communicating with one remote library located on a particular server and passing input and output parameters to the call method as taught by Tanaka because the client inputting function arguments into the shell function, providing the function arguments to the function on the server by the providing the server with the shell function, the server then performing function using the function arguments and then inputting into the shell function the resulting data from performing the function, and sending the resulting data to the client by sending the shell function back to the client. 

Regarding claim 18, Zimmermann-Davidson discloses the method of claim 17. Zimmermann in view of Davidson also doesn’t teach: wherein the corresponding function name is different to the function, further comprising a shell manager located at the server, the shell manager adapted for mapping the corresponding function name to the function. In an analogous art, Tanaka teaches:
wherein the corresponding function name is different to the function, further comprising a shell manager located at the server, the shell manager adapted for mapping the corresponding function name to the function (Pg. 42, Right Col, Para # 3, “...function handle represents a mapping from a function name to an instance of that function on a particular server...;” Pg. 46, Left Col, Para # 1, “...handler for communicating with one remote library located on a particular server. Once you obtain a handler and spawn the corresponding remote library...We also provide the getHandler method with only a library name...without specifying a machine name. In this client uses the default server specified in the configuration file. / Next, a job request is performed via the callWith or call method of the GrpcHandler class with input and output parameters...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Zimmermann and Davidson with the inclusion of the function handle representing the mapping from a function name to an instance of that function on a particular server and handler for communicating with one remote library located on a particular server and passing input and output parameters to the call method as taught by Tanaka because the client inputting function arguments into the shell function, providing the function arguments to the function on the server by the providing the server with the shell function, the server then performing function using the function arguments and then inputting into the shell function the resulting data from performing the function, and sending the resulting data to the client by sending the shell function back to the client. 

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (EP1197859 A1) in view of Davidson et al. (EP0730227 A1) and Tanaka et al. (Non-Patent Literature: “Ninf-G: A Reference Implementation of RPC-based Programming Middleware for Grid Computing”), as applied to claim(s) 6-7 and 18, in further view of Sato et al. (Non-Patent Literature: “OmniRPC: a Grid RPC System for Parallel Programming in Cluster and Grid Environment”), hereafter referred to as “Sato”.

Regarding claim 9, Zimmermann-Davidson-Tanaka discloses the method of claim 6. Zimmermann in view of Davidson and in further view of Tanaka also doesn’t teach: wherein the shell manager is capable of relaying the given function arguments to a given function located on another server. In an analogous art, Sato teaches: 
wherein the shell manager is capable of relaying the given function arguments to a given function located on another server (Fig. 2 shows remote function calls received by a server, i.e., the cluster server, being relayed to another server, i.e. any of the cluster nodes; Pg. 1, Right Col., “In this paper, a thread-safe remote procedure call (RPC) system, called OmniRPC[5]...is presented. OmniRPC is a thread-safe implementation of Ninf RPC...,” As a note, the given function arguments is taught by Zimmermann as a part of the function code (Annex II, Pg. 13).).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function and the function handle representing the mapping from a function name to an instance of that function on a particular server and handler for communicating with one remote library located on a particular server and passing input and output parameters to the call method as taught by Zimmermann and Davidson and Tanaka with the inclusion of remote function calls received by a server, i.e., the cluster server, being relayed to another server as taught by Sato because the shell function may be further delegated to another server for additional processing.

Regarding claim 10, Zimmermann-Davidson-Tanaka discloses the method of claim 6. Zimmermann in view of Davidson and in further view of Tanaka also doesn’t teach: wherein the shell manager is capable of relaying the given function arguments and the corresponding function name to a given function located on another server. In an analogous art, Sato teaches: 
wherein the shell manager is capable of relaying the given function arguments and the corresponding function name to a given function located on another server (Fig. 2 shows remote function calls received by a server, i.e., the cluster server, being relayed to another server, i.e. any of the cluster nodes; Pg. 1, Right Col., “In this paper, a thread-safe remote procedure call (RPC) system, called OmniRPC[5]...is presented. OmniRPC is a thread-safe implementation of Ninf RPC...,” As a note, the given function arguments and the corresponding function name is taught by Zimmermann as a part of the function code (Annex II, Pg. 13).).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function and the function handle representing the mapping from a function name to an instance of that function on a particular server and handler for communicating with one remote library located on a particular server and passing input and output parameters to the call method as taught by Zimmermann and Davidson and Tanaka with the inclusion of remote function calls received by a server, i.e., the cluster server, being relayed to another server as taught by Sato because the shell function may be further delegated to another server for additional processing.

Claim(s) 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (EP1197859 A1) in view of Davidson et al. (EP0730227 A1), as applied to claim(s) 1-5, 14-15, 17, and 21-22, in view of Horrell (Non-Patent Literature: “Microsoft Message Queue;” Published in June 1999), hereafter referred to as “Horrell”.

Regarding claim 11, Zimmermann-Davidson discloses the method of claim 1. Zimmermann in view of Davidson also doesn’t teach: wherein the function provides a plurality of processing functionalities, further wherein the server comprises a queue manager for dispatching each of the processing functionality to a corresponding sub-function according to a criterion. In an analogous art, Horrell teaches: 
wherein the function provides a plurality of processing functionalities, further wherein the server comprises a queue manager (e.g. queue manager; Pg. 28) for dispatching each of the processing functionality (e.g. routing messages to the next queue manager; Pg. 28) to a corresponding sub-function (e.g. queued components; Pg. 27) according to a criterion (e.g. message priority; Pg. 28, “All queues are managed by a queue manager. Each machine that has queues that a Local Queue Store (LQS) managed by the queue manage ... / Queue managers on intermediate MSMQ nodes are responsible for routing messages to the next queue manager in the route...: Pg. 29, “A message is made up of properties, which define two categories of information: System information understood by messaging infrastructure, used by queue managers to control the delivery of messages and the security applied to a message. Examples of the kind of properties which affect message delivery are: Message priority...;” Pg. 27, “...Hence we get ‘return-address’ style delivery to simulate both synchronous and asynchronous COM/RPC-style calls...Simulating asynchronous, potentially disconnected, calls gives us ‘queued components’,” As a note, Zimmermann teaches updatePrice() which is a sub-function of buyNewImage() (Annex II, Pg. 13)).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Zimmermann and Davidson with the inclusion of queue managers on intermediate MSMQ nodes responsible for routing messages to the next queue manager in the route as taught by Horrell because queue managers to control the delivery of messages based on message priority. 

Regarding claim 12, Zimmermann-Davidson-Horrell discloses the method of claim 11, however Horrell teaches:
wherein at least one sub-function (e.g. queued components; Pg. 27) is located at a remote server (e.g. intermediate MSMQ nodes; Pg. 28, “All queues are managed by a queue manager. Each machine that has queues that a Local Queue Store (LQS) managed by the queue manage ... / Queue managers on intermediate MSMQ nodes are responsible for routing messages to the next queue manager in the route...: Pg. 29, “A message is made up of properties, which define two categories of information: System information understood by messaging infrastructure, used by queue managers to control the delivery of messages and the security applied to a message. Examples of the kind of properties which affect message delivery are: Message priority...” Pg. 27, “...Hence we get ‘return-address’ style delivery to simulate both synchronous and asynchronous COM/RPC-style calls...Simulating asynchronous, potentially disconnected, calls gives us ‘queued components’,” As a note, Zimmermann teaches updatePrice() which is a sub-function of buyNewImage() (Annex II, Pg. 13)).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Zimmermann and Davidson with the inclusion of queue managers on intermediate MSMQ nodes responsible for routing messages to the next queue manager in the route as taught by Horrell because queue managers to control the delivery of messages based on message priority. 

Regarding claim 19, Zimmermann-Davidson discloses the method of claim 17. Zimmermann in view of Davidson also doesn’t teach: wherein the function provides a plurality of processing functionalities, further wherein the server comprises a queue manager for dispatching each of the processing functionality to a corresponding sub-function according to a criterion. In an analogous art, Horrell teaches: 
wherein the function provides a plurality of processing functionalities, further wherein the server comprises a queue manager for dispatching each of the processing functionality (e.g. routing messages to the next queue manager; Pg. 28) to a corresponding sub-function (e.g. queued components; Pg. 27) according to a criterion (e.g. message priority; Pg. 28, “All queues are managed by a queue manager. Each machine that has queues that a Local Queue Store (LQS) managed by the queue manage ... / Queue managers on intermediate MSMQ nodes are responsible for routing messages to the next queue manager in the route...: Pg. 29, “A message is made up of properties, which define two categories of information: System information understood by messaging infrastructure, used by queue managers to control the delivery of messages and the security applied to a message. Examples of the kind of properties which affect message delivery are: Message priority...” Pg. 27, “...Hence we get ‘return-address’ style delivery to simulate both synchronous and asynchronous COM/RPC-style calls...Simulating asynchronous, potentially disconnected, calls gives us ‘queued components’,” As a note, Zimmermann teaches updatePrice() which is a sub-function of buyNewImage() (Annex II, Pg. 13)).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Zimmermann and Davidson with the inclusion of queue managers on intermediate MSMQ nodes responsible for routing messages to the next queue manager in the route as taught by Horrell because queue managers to control the delivery of messages based on message priority. 

Claim(s) 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (EP1197859 A1) in view of Davidson et al. (EP0730227 A1) and Horrell (Non-Patent Literature: “Microsoft Message Queue;” Published in June 1999), as applied to claim(s) 11-12 and 19, in further view of Terry (US 2010/0211955), hereafter referred to as “Terry”.

Regarding claim 13, Zimmermann-Davidson-Horrell discloses the method of claim 11, however Horrell teaches:
wherein the criterion is a priority associated with a given function (e.g. message priority; Pg. 29, “A message is made up of properties, which define two categories of information: System information understood by messaging infrastructure, used by queue managers to control the delivery of messages and the security applied to a message. Examples of the kind of properties which affect message delivery are: Message priority...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Zimmermann and Davidson with the inclusion of queue managers on intermediate MSMQ nodes responsible for routing messages to the next queue manager in the route as taught by Horrell because queue managers to control the delivery of messages based on message priority. 
Zimmermann in view of Davidson and in further view of Horrell also doesn’t teach: wherein the criterion is selected from a group consisting of processing available at the server, resources available at the server, synchronizing sub-functions associated with a given function at the server, managing shell function arguments to load balance processing function execution at a server and at least one user defined criterion. In an analogous art, Terry teaches:
wherein the criterion is selected from a group consisting of processing available at the server (Abstract; [0004]), resources available at the server (Abstract; [0004]), synchronizing sub-functions associated with a given function at the server (e.g. parallel threads; Abstract; [0032]), managing shell function arguments to load balance processing function execution at a server (e.g. parallel threads; Abstract; [0032]) and at least one user defined criterion (e.g. parallel thread speed; Fig. 4).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function and queue managers on intermediate MSMQ nodes responsible for routing messages to the next queue manager in the route as taught by Zimmerman and Davidson and Horrell with the inclusion of MsgWaitForMultipleObjects() function as taught by Terry because messages in the queue correspond to instructions to be dispatched according to a priority and the queue reduce the waiting time for servicing requests.

Regarding claim 20, Zimmermann-Davidson-Horrell discloses the method of claim 19, however Horrell teaches:
wherein the criterion is a priority associated with a given function (e.g. message priority; Pg. 29, “A message is made up of properties, which define two categories of information: System information understood by messaging infrastructure, used by queue managers to control the delivery of messages and the security applied to a message. Examples of the kind of properties which affect message delivery are: Message priority...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Zimmermann and Davidson with the inclusion of queue managers on intermediate MSMQ nodes responsible for routing messages to the next queue manager in the route as taught by Horrell because queue managers to control the delivery of messages based on message priority. 
Zimmermann in view of Davidson and in further view of Horrell also doesn’t teach: wherein the criterion is selected from a group consisting of processing available at the server, resources available at the server, synchronizing sub-functions associated with a given function at the server, managing shell function arguments to load balance processing function execution at a server and at least one user defined criterion. In an analogous art, Terry teaches:
wherein the criterion is selected from a group consisting of processing available at the server (Abstract; [0004]), resources available at the server (Abstract; [0004]), synchronizing sub-functions associated with a given function at the server (e.g. parallel threads; Abstract; [0032]), managing shell function arguments to load balance processing function execution at a server (e.g. parallel threads; Abstract; [0032]) and at least one user defined criterion (e.g. parallel thread speed; Fig. 4).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function and queue managers on intermediate MSMQ nodes responsible for routing messages to the next queue manager in the route as taught by Zimmerman, Davidson, and Horrell with the inclusion of MsgWaitForMultipleObjects() function as taught by Terry because messages in the queue correspond to instructions to be dispatched according to a priority and the queue reduce the waiting time for servicing requests.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (EP1197859 A1) in view of Davidson et al. (EP0730227 A1), as applied to claim(s) 1-5, 8, 14-15, 17, and 21-22, in view of Garza et al. (US 2014/0129716), hereafter referred to as “Garza”.

Regarding claim 16, Zimmermann-Davidson discloses the method of claim 1. Zimmerman in view of Davidson also doesn’t teach: wherein the function for processing data comprises a function associated with an implementation of a slider in the graphical user interface. In an analogous art, Garza teaches:
wherein the function for processing data comprises a function associated with an implementation of a slider in the graphical user interface ([0041], “...interface 372 may comprise a slider bar or other type of GUI such that a particular value/setting on the slider bar/GUI corresponds to particular memory configuration data 382 and/or thread configuration data 384 settings...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Zimmermann and Davidson with the inclusion of the slider bar as taught by Garza because the server has information regarding programmable functions, provides the name of the programmable function to the client without providing the implementation details of the programmable function to the client, and have the client declare the programmable function to execute the function on the server wherein the slider bar implementation enhances the graphical user interface.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (EP1197859 A1) in view of Davidson et al. (EP0730227 A1), as applied to claim(s) 1-5, 8, 14-15, 17, and 21-22, in view of Smith et al. (US 2013/0262510), hereafter referred to as “Smith”.

Regarding claim 23, Zimmermann-Davidson discloses the method of claim 1. Zimmerman in view of Davidson also doesn’t teach, but Smith teaches: processing shell function source code to be stored at the server and not provided to the client ([0058], “...the service definitions 122A1 can, in turn, be used by the CCG 120 or another component (not shown) to generate a shell or skeleton for a server-side object-based service component, namely, a server shell 124...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Zimmermann and Davidson with the inclusion of generating a shell for a server-side object-based server component as taught by Smith because the server has information regarding programmable functions, provides the name of the programmable function to the client without providing the implementation details of the programmable function to the client, and have the client declare the programmable function to execute the function on the server.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (EP1197859 A1) in view of Davidson et al. (EP0730227 A1), as applied to claim(s) 1-5, 8, 14-15, 17, and 21-22, in view of Brunswig et al. (US 2016/0098425), hereafter referred to as “Brunswig”, in further view of Sato et al. (Non-Patent Literature: “OmniRPC: a Grid RPC System for Parallel Programming in Cluster and Grid Environment”).

Regarding claim 24, Zimmermann-Davidson discloses the method of claim 1. Zimmerman in view of Davidson also doesn’t teach, but Brunswig teaches: wherein the step of providing the function arguments of the shell function to a function located at the server comprises load balancing (Fig. 7A; [0114], “...For instance, a request dispatcher can have an externally accessible endpoint that can receive requests from external clients and route the requests on to other servers on the network that are not externally accessible...In practice, a request dispatcher can be implemented as a...load balancer...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name” and the name of the client side function being called is the same as the name of the server side function that implements the function as taught by Zimmerman and Davidson with the inclusion of the request dispatcher as taught by Brunswig because it reduces the burden of work on the other servers.
Zimmerman in view of Davidson and in further view of Brunswig also doesn’t teach, but Sato teaches: relaying the function arguments of the shell function to separately located servers throughout a network (Fig. 2 shows remote function calls received by a server, i.e., the cluster server, being relayed to another server, i.e. any of the cluster nodes; Pg. 1, Right Col., “In this paper, a thread-safe remote procedure call (RPC) system, called OmniRPC[5]...is presented. OmniRPC is a thread-safe implementation of Ninf RPC...,” As a note, the given function arguments is taught by Zimmermann as a part of the function code (Annex II, Pg. 13).).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the client receiving information regarding programmable functions and declaring programmable functions such as “buyNewImage” function and passing function argument “name”, the name of the client side function being called is the same as the name of the server side function that implements the function, and the request dispatcher as taught by Zimmerman, Davidson, and Brunswig with the inclusion of remote function calls received by a server, i.e., the cluster server, being relayed to another server as taught by Sato because the shell function may be further delegated to another server for additional processing.

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                         
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444